DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to continuation application filed February 01, 2021.  Claims 1-10 are currently pending.

Priority
Priority to Application No. 2015-080720, dated April 10, 2015, is noted and acknowledged. 
 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/01/2021, 06/03/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, in line 18, recites the term, “wherein both of the light …” should be corrected to recite 
-- wherein the light …-- 
Claim 1, in line 19, recites the term, “sensing are projected …” should be corrected to recite 
-- sensing are both projected …-- 
Claim 6, in line 4-5, recites the term, “related to steering wheel angle of the vehicle …”   The term should be amended to recite 
-- related to a steering wheel angle of the vehicle … --  
Claim 6, in line 6, recites the term, “related to steering wheel angle of the vehicle.”   The term should be amended to recite 
-- related to the steering wheel angle of the vehicle. --  
Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1-10, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, of the issued U.S. Patent No. 10,933,800.  	Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1, recited in the instant application is broad and in part at least same or similar enough to be encompassed by the limitations presented in claim 1, of the issued patent No. 10,933,800.
	The claim 1 in the instant Application Vs. the limitations of claim 1 of US Patent 10,933,800 is same or similar, and broad enough to be encompassed by the limitation recited in claim 1.  The only limitation not taught by claim 1 of US Patent 10,933,800 is, 
“a body of the vehicle;”  However, Marti et al (hereinafter Marti) (US 2015/0203023), discloses a vehicle (element 110) inclusive of the body, see fig. 1A-1C, 2A-2B.  
	All elements of claim 1, known as recited in claim 1 of Patent 10,933,800 in view of Marti, the only difference is the combination of known elements into a single system and process.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a body of a vehicle as suggested by Marti, for the benefit of provide structure (vehicle body) where both light illumination and image information projection can be made part of the overall operation of the system to achieve a predictable result.  
	Claims 2-10, are same or similar to claim 2-10, of issued patent 10,933,800.
	The analysis noted above shows limitation of the claim 1, in the instant application is broader, recite same or similar limitation in scope enough to be encompassed by the limitations of claim 1, of the US Patent No. 10,933,800, in view of Marti as anticipation of all limitations is equivalent to obviousness and as such would have been obvious to one of ordinary skill in the art to implement the claims similarly recited in the instant application using the claims of US Patent 10,933,800, in view of Marti in order to implement such system (apparatus) claimed in the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include 
US Patent(s): 
10043395 to Morel et al; discloses Method for projecting images by a projection system of a motor vehicle, and associated projection system. 
9983347 to Fujita, discloses display device.
10118537 to Kunii et al, discloses Image projection apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUTBUDDIN GHULAMALI/  
Primary Examiner,
Art Unit 2632.